NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
JULIE E. PEARSON,
Petitioner,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Resp0nden,t.
2011-3104 ..
Petiti0n for review of the 1V[erit Systerns Protection
Board in case no. CH1221090692-W-1.
ON MOTION
ORDER
The Department of Veterans AEf`airs moves for an ex-
tension of ti1ne, until August 18, 2011, to file its opposi-
tion brief. Ju1ie E. Pearson moves for an extension of
time, until September 16, 2011, to file her reply brief
Upon consideration thereof
I'r ls ORDEREr) THAT:

PEARSON v. VA 2
The motions are granted
FoR THE CoURT
 0 9  lsi Jan Horba1y
Date J an Horba1y '
C1erk
cc: Julie E. Pearson
Christopher A. BoWen, Esq. ,
'ELED
521 u.s.counioFAPPeA1.s ron
THE FEDERAL CI'RCUlT
SEP 0 9 2011
~ JAN |‘_|DRB)‘\LY
_ CLEHK